Citation Nr: 1445227	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  08-13 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for gastroesophageal reflux disorder (GERD).  

2.  Entitlement to an evaluation in excess of 30 percent for coronary artery disease (CAD) (formerly rated as hypertensive cardiovascular disease).

3.  Entitlement to a total disability evaluation based on individual unemployability due to the Veteran's service- connected disabilities (TDIU) prior to September 29, 2011.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1970, and from September 1970 to December 1989.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida.

In August 2007, the RO, in pertinent part, continued the 30 percent evaluation for the Veteran's coronary artery disease and continued the 10 percent evaluation for GERD.  In August 2007, the Veteran submitted notice of disagreement with respect to these claims, and the RO issued a statement of the case dated in May 2008.  The Veteran submitted a substantive appeal in May 2008. 

In December 2008, the RO, in pertinent part, granted entitlement to service connection for post traumatic stress disorder (PTSD), evaluated as 70 percent disabling, effective May 18, 2008.  The Veteran, in a February 2009 statement, disagreed with the effective date assigned.  In June 2010, the RO issued a statement of the case, and the Veteran submitted his substantive appeal the same month.

In January 2010, the RO, in pertinent part, denied entitlement to TDIU and denied entitlement to an earlier effective date for entitlement to service connection for PTSD.  The Veteran filed a notice of disagreement in February 2010, and the RO issued a statement of the case dated in June 2010.  The Veteran filed a substantive appeal in June 2010.

In September 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.  

During his testimony before the Board, the Veteran indicated that he wished to open a claim of entitlement to service connection for peripheral neuropathy secondary to service-connected diabetes mellitus.  These claim were referred to the AOJ for appropriate action in a March 2012 Board decision that also granted an effective date of February 27, 2002, for the award of service connection for PTSD and remanded the claims for GERD, CAD and TDIU to the Agency of Original Jurisdiction (AOJ) for development.  

In a November 2012 rating decision, the RO granted service connection for peripheral neuropathy of the bilateral upper and lower extremities.  The RO also awarded a combined scheduler rating of 100 percent effective September 29, 2011, the date of the Board hearing.  Thereafter, the RO denied increased ratings for GERD and CAD, as well as entitlement to TDIU prior to September 29, 2011, in a February 2013 supplemental statement of the case.  These 3 claims have been returned to the Board for appellate review.  

The issue of TDIU prior to September 29, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  At all times during the appeal period, and with resolution of reasonable doubt in the Veteran's favor, his GERD more nearly approximates persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, than two or more of the aforementioned symptoms of less severity.  Symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health has not been demonstrated.

2.  The preponderance of the evidence demonstrates that, at all times during the appeal period, the Veteran's CAD is manifested by a workload of greater than 5 METs, left ventricular dysfunction with an ejection fraction of greater than 50%; and no episodes of congestive heart failure.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent, and no higher, for GERD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2013).

2.  The criteria for a rating in excess of 30 percent for CAD have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7005 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to increased disability ratings for his service-connected GERD and CAD.  The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act of 2000

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in May 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal during the hearing and generally discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of benefits.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records (STRs), service personnel records (STRs), VA medical records and VA vocational rehabilitation records are in the file.  Private medical records identified by the Veteran have been obtained.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims being decided. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran an appropriate VA examination in April 2012.  The VA examination report is thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examination report also discussed the impact of the disabilities on the Veteran's daily living.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the April 2012 examination report in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Given the April 2012 VA examination and reports; the association of outstanding treatment records; and the subsequent readjudication of the claims; the Board finds that there has been substantial compliance with its March 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

I. GERD

The Veteran contends that his GERD warrants a 30 percent rating.  

The Veteran's disability has been rated under Diagnostic Code 7346 [hiatal hernia].  His GERD diagnosis is not listed in the Rating Schedule.  He has been found to have 'GERD/hiatal hernia' on VA examination.  The RO thus determined that the most closely analogous diagnostic code is 38 C.F.R. 4.114, Diagnostic Code 7346 for hiatal hernia.  Based on the medical evidence discussed below, the Board finds that the Veteran has been appropriately rated under Diagnostic Code 7346.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (noting that the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case").  The Veteran has not suggested that other diagnostic codes be applied.  

Under Diagnostic Code 7346, a 10 percent rating is warranted when there is a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent disability evaluation is contemplated for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2013).

The Veteran was afforded a VA examination in June 2007, but the examiners, a physician's assistant and a physician, reportedly did not review the claims folder.  It was noted that the Veteran was diagnosed with hiatal hernia in service.  On examination, he complained of abdominal pain which was intermittent and random and generally lasted an hour.  He noted nausea and pyrosis but denied hematemesis, melena, nausea, weight loss, vomiting or dysphagia.  He denied history of GI bleeding, transfusion or hospitalization for GI problems.  He used Prilosec 20 mg daily.  His daily activities were affected by sleep disturbance.  Occupational effects were not applicable.  The pertinent impression was GERD/hiatal hernia.  

In his August 2007 notice of disagreement, as well as at the hearing before the undersigned, the Veteran maintained that he has had near constant distress and severe arm and shoulder pain due to his GERD.  He also stated that he frequently vomits blood.  He felt that he met the criteria for a 30 percent rating for GERD.

The Veteran was afforded a VA examination in April 2012 by an examiner who reviewed the VA claims folder and electronic medical records.  He reportedly used Omeprazole 20 mg daily for stomach reflux.  He was noted to not have persistently recurrent epigastric distress, rather, he had the following: infrequent episodes of epigastric distress, dysphagia occasionally, pyrosis (heartburn), reflux, regurgitation, substernal arm or shoulder pain and sleep disturbance caused by esophageal reflux.  These were noted to occur 4 or more times of year with episodes lasting an average of less than one day.  Also noted was mild nausea, periodic vomiting 4 or more times per day lasting 1 day or less, and periodic melena 4 or more times per day lasting 1 day or less.  A January 2012 upper endoscopy showed gastric and duodenal flat polyps/nodules.  February 2012 CBC was showed all values within the normal range.  The examiner noted no functional impact on the Veteran's ability to work.  

Based on the evidence, the Board concludes that a 30 percent rating is warranted for the Veteran's GERD as the overall disability picture most closely reflects the criteria for a 30 percent evaluation.  The examinations, combined with the hearing testimony and written statements, show continued epigastric distress with severe and frequent heartburn and regurgitation, as well as severe arm and shoulder pain.  Further, medication is continually required.  As to whether the distress is persistent or less severe, the Veteran has testified that it is persistent and causes him considerable impairment.  The Board finds the testimony credible in this regard.  The Board thus finds that his GERD symptomatology arguably rises to the level of considerable impairment of health.  As such, the competent and probative evidence of record nearly approximates the criteria for a 30 percent rating under Diagnostic Code 7346.  All reasonable doubt is therefore resolved in favor of the Veteran. 

The Board further finds that a disability rating greater than 30 percent is not warranted, as the evidence does not show or nearly approximate symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  The Board notes that CBC was normal in April 2012.  Furthermore, no health care provider has indicated that the Veteran's symptoms are productive of severe impairment of health. 

There is no basis for a staged rating.  At no time during the appeal period did the Veteran's disability meet the criteria for a higher rating.  As such, the Board finds that a uniform disability rating is appropriate.  See  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

	II.  CAD

The Veteran contends that his CAD warrants a rating in excess of 30 percent.  

The Veteran's disability has been rated under Diagnostic Code 7005 [coronary artery disease].  Based on the medical evidence discussed below, the Board finds that the Veteran has been appropriately rated under the Diagnostic Code 7005.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (noting that the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case").  The Veteran has not suggested that other diagnostic codes be applied.  

Coronary artery disease is rated under 38 C.F.R. § 4.104, Diagnostic Code 7005.  A 30 percent rating is assigned when the coronary artery disease results in a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or if there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A rating of 60 percent is assigned when there is more than one episode of congestive heart failure within the past year; where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction (EF) of 30 to 50 percent.  A rating of 100 percent is assigned for chronic congestive heart failure; where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent. 

Regulations for diseases of the heart were amended effective October 6, 2006.  However, a review of the regulations both prior to and after October 6, 2006 reveals that the relevant provisions in Diagnostic Codes 7005-7007 remain unchanged.  See 71 Fed. Reg. 52,460 (Sept. 6, 2006).

It is noted that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

The Veteran was afforded a VA examination in June 2007, but the examiners, a physician's assistant and a physician, reportedly did not review the claims folder.  It was noted that the Veteran developed hypertension shortly after going into service.  Coronary artery disease was diagnosed in 2002.  The Veteran reported a 5 year history of decreased exercise tolerance, dyspnea on exertion and chest pain.  He denied PND or orthopnea but noted ankle and foot edema.  He reported non-exertional left-sided chest pain that occurs two times weekly which responds to sublingual nitro.  The Veteran had no history of myocardial infarction or surgical heart treatment.  His current treatment was Lasix 40 mg daily, Diovan 80/12.5 daily-Potassium chloride 10 mg daily-Betoxol 10 mg daily-Nitro grain 1/150 p.r.n.  

The examiners estimated the METS at 3.  Echocardiogram done in June 2007 revealed an ejection fraction of 55 to 60 percent.  Cardiac size was noted as no left ventricular hypertrophy per echocardiogram.  There was mild left atrial enlargement and mild left ventricular dilatation.  Daily activities were reportedly affected in that he reported getting short of breath after walking 150 feet.  Occupational effects were noted as not applicable as the Veteran was on Social Security since 2001.  There was no history or evidence of congestive heart failure.  

Examination revealed blood pressure of 130/88.  His chest was clear to auscultation with no rales.  He had regular sinus rhythm without murmur.  His extremities showed no pitting edema.  A stress test was reportedly not ordered because of risk to the patient.  The impression was CAD.  

An August 2007 addendum reflects the previous examining physician's assistant and physician's opinion that the stated level of 3 METS was not an accurate determination of his exercise tolerance or cardiac function.  They explained that the Veteran was going to the YMCA for swimming.  His echocardiogram revealed an ejection fraction of 55% to 60%, which the examiner's found to be a more accurate measure of cardiac function.  

The Veteran testified that his CAD is more disabling than 30 percent.  He stated that his private cardiovascular doctor, Dr. Class, had just evaluated him for a cardiac stent in September 2011.  It was argued that the June 2007 report of 3 METs supported a 60 percent rating.  

Additional treatment records from VA and Dr. Class show ongoing cardiac evaluations.  The Veteran's ejection fraction has consistently remained above 50%, with readings between 55% and 71%.  For instance, an October 2009 echocardiogram showed ejection fraction between 55% and 60% while a June 2011 showed ejection fraction of 71%, 73% post pharmacologic.  The report of September 2011 cardiac catherization from Dr. Class shows normal left ventricular size, systolic function and regional wall motion, with 70% ejection fraction.  

The Veteran was afforded a VA examination in April 2012 by an examiner who reviewed the VA claims folder and electronic medical records.  He used rosuvastatin CA 40 mg daily for CAD, NTG 1/150 sl PRN chest pain for CAD, and a long acting nitroglycerin by mouth.  He had no history of myocardial infarctions, congestive heart failure, cardiac arrhythmias, heart valve conditions or pericardial adhesions.  

Examination showed regular heart rhythm, normal heart sounds, no jugular-venous distension, clear lungs and no peripheral edema.  Blood pressure was 110/72.  There were no other pertinent findings.  EKG and echocardiogram from July 2011 were reviewed, as well as an August 2011 CT angiography.  

As to METs, the examiner stated that the echocardiogram provides a more objective evaluation of the cardiac function for this Veteran's history.  The METs level for the Veteran was greater than 7-10 based on his ejection fraction of 60% from the echocardiogram of July 2011 and would indicate no impairment of cardiac functioning.  The examiner opined that the CAD was no impact on the Veteran's ability to work.  Thus, the examiner concluded that as to the criteria of METs and other symptoms for a 60 and even a 30 percent rating, these were not applicable because the Veteran did not have limitation on his cardiac performance at the present time based on his echocardiogram, there has been no congestive heart failure, and the Veteran's METs is above 3-5.  

Having carefully reviewed the evidence, the Board finds that the preponderance of the evidence is against the claim for an initial evaluation in excess of 30 percent for CAD.  The evidence shows that there has been no episode of congestive heart failure during the appeal period.  In addition, a workload of 5 METs or less has not resulted in dyspnea, fatigue, angina, dizziness, or syncope.  Moreover, the ejection fraction has not been 50 percent or less.  

The Board specifically notes the June 2007 estimate of 3 METs but again notes that it is uncontroverted that the examiners who assessed this METs revised their assessment of his cardiac functioning in August 2007.  The Board finds the August 2007 assessment and explanation to be of controlling probative weight as to whether that June 2007 estimate should be considered valid.  It is not considered valid based on the August 2007 explanation from the physician and physician's assistant.  The August 2007 assessment is therefore considered the most probative evidence of his cardiac functioning during that time period.  

The August 2007 and April 2012 assessments together compel a finding that the criteria for a rating in excess of 30 percent are not met or approximated.  The Veteran's ejection fractions have stayed exclusively above 50%.  His METs, as explained by examining VA physicians, have similarly not supported a higher rating.  

Finally, the Board is mindful that the Veteran has chest pain, shortness of breath, angina and fatigue; however, these symptoms are contemplated by the current disability rating.

The Board accepts that the Veteran is competent to report that his disability is worse.  Furthermore, the Board finds the Veteran's own reports of symptomatology to be generally credible.  However, the evaluation criteria for coronary artery disease are predicated on medical findings.  Here, the medical evidence does not show the required findings to warrant the assignment of a higher disability evaluation.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned 30 percent rating is appropriate for the Veteran's CAD.  His symptoms are contemplated by this rating.

Accordingly, the claim for a higher initial disability rating on a schedular basis must be denied.  There is no doubt to resolve. 38 U.S.C.A. § 5107(b); Gilbert supra.

	III.  Additional Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected GERD and CAD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's GERD and CAD with the established criteria shows that the rating criteria reasonably describe his disability levels and symptomatology with respect to the symptoms he experiences.  Specifically, the Veteran's described gastrointestinal symotoms are clearly listed at DC 7346, and his CAD manifestations, measured primarily in METs and ejection fractions, are listed at DC 7007 and 7005.  The current ratings are specific for such symptomatology.  Thus, the Veteran's current schedular ratings are adequate to fully compensate him for his disabilities on appeal. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration for either disability pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

An evaluation of 30 percent, and no higher, for gastroesophageal reflux disorder is granted, subject to the laws governing the award of monetary benefits.

An evaluation in excess of 30 percent for coronary artery disease is denied.


REMAND

Pursuant to the Board's March 2012 remand, the Veteran was afforded a VA examination in April 2012 in order to ascertain the degree of disability manifested by his CAD and GERD, and to determine whether those disabilities precluded employment.  As such, the VA examiner only opined on the Veteran's CAD and GERD in relation to his ability to perform physical and sedentary activities of employment, rather than providing an opinion based all service-connected disabilities for the relevant time period.  Moreover, in the interim, service connection has been granted for other disabilities, and the Veteran's combined disability rating was increased to 90% effective February 27, 2002.  The Veteran has argued in essence that all of his service-connected disabilities combine to make him unable to obtain and sustain employment.  This was not addressed in the April 2012 exmaiantion, nor has it been addressed elsewhere in the record.  Accordingly, the Board finds that a retrospective opinion should be obtained as to whether prior to September 29, 2011, the Veteran's service-connected disabilities, without regard to the effects of age or nonservice connected conditions, rendered the Veteran unemployable.  

At his hearing before the undersigned, the Veteran reported that he had a doctor, Dr. Briles, who had an opinion as to the TDIU claim.  The Veteran indicated he would submit an opinion from this doctor.  He stated that Dr. Briles opinion was relevant to the claim for TDIU but not the other claims that were then on appeal.  He has not provided this opinion.  Under the circumstances, the Veteran should be given the opportunity to provide information regarding this identified source of potentially relevant evidence.  

Also relevant to this matter is the fact that a claim for TDIU was initially denied in July 2006 based on a claim filed March 28, 2006.  This claim was denied because the Veteran did not meet the minimum scheduler criteria for TDIU set forth at 38 C.F.R. § 4.16.  As noted by the Veteran's representative, with the grant of an earlier effective date for PTSD, which was made subsequently in the March 2012 BVA decision, he would meet the minimum scheduler criteria for PTSD as of the date of that application.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and inform him that he should submit the opinion from Dr. Briles.  Alternatively, he should provide the VA with a release form and contact information for Dr. Briles, if he wishes to have VA obtain records from this source.  

2.  Forward the Veteran's claims file to a VA examiner with sufficient expertise to obtain a retrospective opinion as to whether the combination of the Veteran's service-connected disabilities rendered the Veteran unemployable during the period from March 28, 2005, to September 29, 2011.  During the relevant period the Veteran was service connected for: PTSD (70%); coronary artery disease (30%); tinea versicolor (30%); bilateral upper extremity neuropathy (30%); tinnitus (10%); GERD (10%); diabetes (10% from January 17, 2008); and hearing loss and hypertension (0% each), and erectile dysfunction (0% from February 4, 2009).  The Board notes the Veteran reported that he last worked full time in 2001.

Following review of the claims file, the examiner should opine whether the Veteran's service connected disabilities, when considered together, rendered the Veteran unable to obtain or maintain gainful employment during the period from March 28, 2005, to September 29, 2011, without regard to the Veteran's age or nonservice connected disabilities.  The examiner should explain the medical basis for the conclusion reached. 

3.  Thereafter, the claim should be readjudicated.  If the claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


